Exhibit 10.1

SUPPORT AGREEMENT

SUPPORT AGREEMENT (this “Agreement”), dated as of July 26, 2016 between Document
Technologies, LLC, a Georgia limited liability company (“Parent”), and St. Denis
J. Villere & Company (“Stockholder”).

WHEREAS, in connection with Parent and Purchaser entering into an Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”), with Epiq
Systems, Inc., a Missouri corporation (the “Company”), Parent has requested
Stockholder, and Stockholder has agreed, to enter into this Agreement with
respect to all shares of common stock, par value $0.01 per share, of the Company
that Stockholder beneficially owns (the “Shares”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings set forth in the
Merger Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

VOTING AGREEMENT

Section 1.01. Voting Agreement. Unless this Agreement shall have been terminated
in accordance with its terms, (i) Stockholder hereby agrees to vote all Shares
that Stockholder is entitled to vote at the time of any vote to approve and
adopt the Merger Agreement and the Merger at any meeting of the stockholders of
the Company, and at any adjournment thereof, at which such Merger Agreement is
submitted for the consideration and vote of the stockholders of the Company and
(ii) Stockholder hereby agrees that it will not vote any Shares in favor of and
will vote against the approval of any Takeover Proposal. Stockholder hereby
revokes any and all previous proxies granted with respect to the Shares.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent that:

Section 2.01. Corporation Authorization. The execution, delivery and performance
by Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby are within the corporate powers of Stockholder
and have been duly authorized by all necessary corporate action. This Agreement
constitutes a valid and binding Agreement of Stockholder.



--------------------------------------------------------------------------------

Section 2.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of Stockholder, (ii) violate any Applicable Law, (iii) except as may be required
by federal securities laws, require any consent or other action by any Person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which Stockholder is
entitled under any provision of any agreement or other instrument binding on
Stockholder or (iv) result in the imposition of any Lien on any of the Shares,
in each case of (ii), (iii) and (iv), that would reasonably be expected to
prevent the consummation by Stockholder of the transactions contemplated by this
Agreement.

Section 2.03. Ownership of Shares. Stockholder is the record and beneficial
owner of the Shares, free and clear of any Lien and any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of the Shares), except pursuant to applicable federal securities laws. None of
the Shares is subject to any voting trust or other agreement or arrangement with
respect to the voting of such Shares other than agreements with Stockholder.

Section 2.04. Total Shares. Except for the Shares set forth on the signature
page hereto, as of the date hereof, Stockholder does not beneficially own any
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options or other rights to acquire
from the Company any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company.

Section 2.05. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of Stockholder.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Stockholder:

Section 3.01. Corporation Authorization. The execution, delivery and performance
by Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action. This Agreement constitutes a valid
and binding agreement of Parent.

 

2



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS OF STOCKHOLDER

After the date hereof, and unless and until this Agreement is terminated in
accordance with its terms, Stockholder hereby covenants and agrees that:

Section 4.01. No Proxies for or Encumbrances on Shares. Except pursuant to the
terms of this Agreement, Stockholder shall not, without the prior written
consent of Parent, (i) grant any proxies or enter into any voting trust or other
agreement or arrangement with respect to the voting of any Shares or (ii) sell,
assign, transfer, encumber or otherwise dispose of, or enter into any Contract,
option or other arrangement with respect to the sale, assignment, transfer,
encumbrance or other disposition of, any Shares during the term of this
Agreement.

Section 4.02. Other Offers. Neither Stockholder nor any of its Subsidiaries
shall, and Stockholder shall instruct its Representatives not to (i) solicit,
initiate or knowingly take any action to facilitate or encourage the submission
of any Takeover Proposal, (ii) enter into or participate in any discussions or
negotiations with, furnish any material non-public information relating to the
Company or any of its Subsidiaries or afford access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries to or
otherwise knowingly cooperate with any Third Party that is seeking to make, or
has made, a Takeover Proposal; provided, however, that notwithstanding the
foregoing, Stockholder may, and may authorize and permit any of its Subsidiaries
or Representatives to, take any actions to the extent the Company is permitted
to take such actions under Section 5.2(b) of the Merger Agreement.

Section 4.03. Appraisal Rights. Stockholder agrees not to exercise any rights
(including under Sections 351.447 and/or 351.455 of the General and Business
Corporation Law of Missouri) to demand appraisal of any Shares which may arise
with respect to the Merger.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Further Assurances. Parent and Stockholder shall each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Law, to consummate and make effective the
transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

Section 5.02. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the earliest of (a) the termination of the Merger
Agreement in accordance with its terms, (b) the date of any Company Adverse
Recommendation Change, (c) the making of any change, by amendment, waiver, or
other modification, by any party, to any provision of the Merger Agreement that
reduces or changes the form of consideration payable pursuant to the Merger
Agreement or that otherwise adversely affects the Stockholder in any material
respect, in each case in this clause (c) without the prior written consent of
the Stockholder, and (d) the End Date. Upon termination of this Agreement, no
party shall have any further obligations or liabilities under this Agreement.

Section 5.03. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense; provided
that Parent shall reimburse the fees and expenses of legal counsel to
Stockholder in connection with this Agreement and the transactions contemplated
hereby.

Section 5.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other party hereto.

Section 5.05. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Missouri, without giving effect to
any choice or conflict of laws provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Missouri.

Section 5.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 5.07. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

4



--------------------------------------------------------------------------------

Section 5.08. Release. In consideration of the agreements set forth in this
Agreement, effective as of the Effective Time, Parent hereby, on behalf of
itself and its Affiliates (including Purchaser, and, from and after the
Effective Time, the Company and its Subsidiaries), successors and assigns (the
“Releasors”), unequivocally, unconditionally and irrevocably releases and
discharges Stockholder and its Affiliates, and each of their respective
shareholders, partners, members, officers, directors, employees, advisors,
agents, successors and assigns (the “Releasees”), from any and all actions,
causes of action, choses in action, cases, claims, suits, debts, dues, damages,
judgments and liabilities, of any nature whatsoever, in Law, at equity or
otherwise, whether direct, derivative or otherwise, which have been asserted
against a Releasee or which, whether currently known or unknown, suspected or
unsuspected, fixed or contingent, and whether or not concealed or hidden, the
Releasors ever could have asserted or ever could assert, in any capacity
whatsoever, whether as shareholder or otherwise, either for itself or as an
assignee, heir, executor, trustee, administrator, successor or otherwise for or
on behalf of any other Person, against the Releasees, arising out of or relating
to any acts, omissions, claims, transactions or occurrences whatsoever, up to
and including the Effective Time, including in connection with the transactions
contemplated by the Merger Agreement (the “Released Claims”); and the Releasors
hereby unequivocally, unconditionally and irrevocably agree not to initiate
proceedings with respect to, or institute, assert or threaten to assert, any
Released Claim. Parent shall not make, and shall not permit any of the Releasors
to make, any claim or demand, or commence any action, claim, suit or proceeding
asserting any claim or demand, including any claim of contribution or any
indemnification, against any Releasee.

Section 5.09. Capacity. Stockholder is signing this Agreement solely in
Stockholder’s capacity as a beneficial stockholder of the Company, and not in
any other capacity and this Agreement shall not limit or otherwise affect the
actions of Stockholder or any Affiliate, employee, designee or Representative of
Stockholder or any of its Affiliates in any other capacity, including, if
applicable, as an officer or director of the Company or any of its Subsidiaries.

Section 5.10. Legal Counsel. The parties hereto acknowledge that Kirkland &
Ellis LLP (“Kirkland”) has represented only the Company in connection with the
negotiation and execution of the Merger Agreement and the ancillary agreements
and transactions contemplated thereby, and that Kirkland has not undertaken to
represent any other party in connection therewith.

Section 5.11. No Agreement Until Executed. Irrespective of negotiations among
the parties of drafts of this Agreement, this Agreement shall not constitute or
be deemed to be evidence of a Contract, agreement, arrangement or understanding
between the parties hereto unless and until this Agreement and the Merger
Agreement is executed by all parties hereto.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
duly executed as of the day and year first above written.

 

DOCUMENT TECHNOLOGIES, LLC By:  

/s/ John W. Davenport Jr.

Name:   John W. Davenport Jr. Title:   President & Chief Executive Officer

[Support Agreement Signature Page]



--------------------------------------------------------------------------------

ST. DENIS J. VILLERE & COMPANY, L.L.C. By:  

/s George Young

Name:   George Young Title:   Member

 

Class of

Stock

   Shares
Owned  

Common

     5,043,628   

[Support Agreement Signature Page]